EXHIBIT 10.3
AMENDMENT NO. 1
TO
STANDBY EQUITY PURCHASE AGREEMENT
THIS AMENDMENT NO. 1 (the “Amendment”) to the Standby Equity Distribution
Agreement (the “Agreement”), dated July 10, 2009, between YA GLOBAL MASTER SPV
LTD., a Cayman Islands exempt limited company (the “Investor”) and DIGITAL ANGEL
CORPORATION, a corporation organized and existing under the laws of the State of
Delaware (the “Company”) is dated July 17, 2009. Capitalized terms used but not
defined herein shall have the meaning given thereto in the Agreement.
WHEREAS, the parties hereto desire to amend certain provisions of the Agreement
as more fully described herein;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Investor and the Company
hereby agree as follows:

  1.  
Amendments.

  a.  
Section 1.09. Section 1.09 of the Agreement is hereby amended and restated in
its entirety to read as follows:

     
“Commitment Amount” shall mean the aggregate amount of up to $5,000,000 which
the Investor has agreed to provide to the Company in order to purchase the
Shares pursuant to the terms and conditions of this Agreement provided that, the
Company shall not effect any sales under this Agreement and the Investor shall
not have the obligation to purchase shares of Common Stock under this Agreement
to the extent that after giving effect to such purchase and sale the aggregate
number of shares of Common Stock issued under this Agreement (including any
Commitment Shares) would exceed 3,578,299 shares of Common Stock (which is less
than 20% of the 17,891,495 outstanding shares of Common Stock as of the date of
this Agreement) except that such limitation shall not apply in the event that
the Company obtains the approval of its stockholders as required by the
applicable rules of The NASDAQ Stock Market LLC for issuances of Common Stock in
excess of such amount.

 

 



--------------------------------------------------------------------------------



 



  2.  
Miscellaneous.

  a.  
The parties hereto acknowledge and agree that, other than as set forth in this
Amendment, the Agreement remains unchanged and in full force and effect.

  b.  
This Amendment may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed by the undersigned, thereunto duly authorized, as of the date first set
forth above.

              COMPANY:
 
            Digital Angel Corporation
 
       
 
  By:   /s/ Lorraine M. Breece
 
       
 
      Name: Lorraine M. Breece
 
      Title:   Senior Vice President and Chief Financial Officer
 
            INVESTOR:
 
            YA Global Master SPV Ltd.
 
       
 
  By:   Yorkville Advisors, LLC
 
  Its:   Investment Manager
 
       
 
  By:   /s/ Gerald Eicke
 
       
 
      Name: Gerald Eicke
 
      Title:   Managing Member

 

 